IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT United States Court of Appeals
                                                   Fifth Circuit

                                                                            FILED
                                                                           June 17, 2010

                                       No. 09-20459                        Lyle W. Cayce
                                                                                Clerk

BASSAM NABULSI; RIMA NABULSI,

                                                  Plaintiff-Appellants,
v.

H.H. SHEIKH ISSA BIN ZAYED AL NAHYAN,

                                                  Defendant-Appellee.



                   Appeal from the United States District Court
                       for the Southern District of Texas
                              USDC No. 06CV2683


Before HIGGINBOTHAM, DAVIS, and BENAVIDES, Circuit Judges.
PER CURIAM:*
       Plaintiffs Bassam and Rima Nabulsi appeal the district court’s dismissal
of the Plaintiffs’ complaint for lack of personal jurisdiction over Defendant Sheik
Issa. Before this Court, the Nabulsis argue that Sheikh Issa is subject to specific
jurisdiction for his actions in Texas, general jurisdiction as a result of his
continuous and systematic contacts with the State of Texas, and general
jurisdiction in the United States pursuant to Fed. R. Civ. P. 4(k)(2).



       *
         Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                                        No. 09-20459

        Our careful review of the arguments raised on appeal—as well as the
evidentiary record regarding the Defendant’s contacts with the forum—leads us
to conclude that all of the Plaintiffs’ arguments on appeal have been thoroughly
considered, and correctly decided, by the district court. That is, our review of the
district court’s astute and thorough consideration of the facts and legal analysis
leaves us with nothing more to discuss.1 Accordingly, we affirm for the reasons
set out in the memorandum opinion order of the district court dated June 12,
2009.
        AFFIRM.




        1
         On appeal, the Plaintiffs also contend that the district court abused its discretion when
it denied the Plaintiffs’ motion for alternative service. Because we conclude that the district
court did not err in determining that it lacked personal jurisdiction over the Defendant, we do
not reach a decision regarding the district court’s consideration of the Plaintiffs’ motion for
alternative service—as it is now moot.

                                                2